Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 09, 2021

The Court of Appeals hereby passes the following order:

A21A0382. CHRISTOPHER JAMEL HAWKINS v. THE STATE.

      Christopher Jamel Hawkins pled guilty to possession of cocaine with intent to
distribute in June 2012, and the trial court sentenced him to ten years to be served on
probation under the terms of the First Offender Act, OCGA § 42-8-60 et seq. In
March 2020, the State petitioned to revoke Hawkins’s probation based on his
commission of new offenses and other violations of his probation. Following a
hearing, the trial court concluded that Hawkins had violated the terms of his
probation, revoked his first offender status, and re-sentenced him to 20 years on the
original charge, giving him credit for time served. Hawkins filed this direct appeal,
arguing that the trial court erred in considering “mere arrests and/or untried
indictments” in re-sentencing him. We lack jurisdiction.
      “In determining the proper procedure to follow in pursuing an appeal, the
underlying subject matter generally controls over the relief sought.” Self v. Bayneum,
265 Ga. 14, 14-15 (453 SE2d 27) (1995). Because the underlying subject matter of
this appeal is the revocation of Hawkins’s probation, he was required to file an
application for discretionary appeal in order to obtain review of the sentencing order
he seeks to challenge in this Court. See OCGA § 5-6-35 (a) (5), (b); Todd v. State,
236 Ga. App. 757, 758 (513 SE2d 287) (1999); Zamora v. State, 226 Ga. App. 105,
105 (485 SE2d 214) (1997) (the discretionary appeal procedure of OCGA § 5-6-35
(a) (5) is applicable to the revocation of “first offender” probation). “Compliance with
the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Hawkins’s failure to follow
the proper procedure deprives us of jurisdiction over this direct appeal, which is
hereby DISMISSED. See White v. State, 233 Ga. App. 873, 874 (505 SE2d 228)
(1998).



                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   06/09/2021
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.